                                                                           CLERZSAT
                                                                                 OFFICE U.G.DlSX C0Ur
                                                                                    DANVILLE,VA
                                                                                       FILED

                       IN TH E U N ITE D STA TES D ISTR ICT CO U R T
                                                                                  SEP j2 2919
                     FO R TH E W ESTER N D ISTR ICT O F VIR G IN IA             JUL C.DUDLG CLEM
                                                                             BK
                                   R O A N O U D IV ISIO N                          EPUW CLE

M ICH AEL M O O R E,

       Petitioner,                               CivilA ction N o.7:19:v00575

                                                M EM O RANDUM O PINION

LEU,                                            By: Hon.Jacltson L.K iser
                                                    Senior U nited StatesD istrictJudge
       R espondent.


       M ichaelM oore,a federalinmateproceeding pre K ,filed apetition forwritofhabeascorpus

ptlrsuantto 28U.S.C.j 2241,challenginghishousing assignment.Having revieWedhispetition,I
concludethatM oore'sclaim isnotproperly raisedin a j2241petition and,therefore,dismissthe
petitionwithoutprejudicepursuanttoRules1(b)and4oftheRulesGoverningSection2254Cases.
       M ooreallegesthatheisbçing housed in theSpecialHousing Unit(;&SHU'')attheUnited
States Penitentiary in Lee County,Virgii a,in violation of an Executive Order which states that

inmatesm ay notbe housed in SHU form ore than sixty days.He also claim s thata unitm anager

advised him thathewillrem ain housed in SHU untilDecember6,2019,when heisscheduled to be

released from incarceration.Asrelief,M oore seekstransferto a generalpopulation unitatanother

institution.

       A habeas petition under j 2241 shall not issue to a federalprisoner unless the court
concludesthathe isin custody in violation oftheConstitution,laws,ortreatiesoftheUnited States.

28 U.S.C. j 2241(c)(3).The core of a habeas corpus adion is a requestto get out ofjail
im mediately,or sooner than currently scheduled.See Preiser v.Rodricuez,411 U.S.475, 489

(1973).(çgcqonstitutional claims thatmerely challenge the conditions of a gfederalj prisoner's
cov nement...falloutside ofthatcore''and m ustbe raised in a civilaction,ptlrsuantto Bivensv.

Six Unknown Named Agents ofFed.Btlreau ofNarcotics,403 U.S.388 (1971).See Nelson v.
Cnmpbell,541U.S.637,643 (2004);see also M lzhammad v.Close,540 U.S.749,750 (2004)
(Eichallenges to the validity of any continement orto particulars affecting its dttration are the
province ofhabeas cop usy''whereasçtrequestsforrelieftum ing on circum stancesof confinement

maybepresented''inacivilrightsactionl;M oorev.Driver,No.1:07cv166,2008U.S.Dist.LEXIS
85896,at*7,2008 W L 4661478,at*3 (N.D.W .Va.Od.21,2008)(a claim regarding custody
classiikationcannotberaisedinthecontextofaj2241petition).
       ln hisj2241petition,M oo<edoesno1allegeany ground onwllic.
                                                                lïheisentitledtoashorte:
term ofconsnem ent.Becausethe cor: ofitiscomplaintdoesnotconcern the factorduration ofhis

incarceration,hisclaim isnotproperly beforemeasahabeasclaim underj2241.Therefore,lwill
dismiss Moore's habeas petition withoutprejudice forfailing to state a claim upon which the
requested reliefcanbegrantedal

       ENTERED thisto?'hday ofSeptember, 2019.


                                              SE IOR        ITED STA T S DISTR ICT JU DG E




        11decline to construe M oore'spetition as acomplaintpursuantto Bivensbecause hisallegationsare
insufficienttostateaclaim againstany defendant.SeeW estv.Atkins,487U.S.42 (1988)(tostateacauseof
actionunderj1983,aplaintiffmustallùgefactsindicatingthathehasbeen deprived ofrightsguaranteedby
the Constitution orlaw softhe United Statesand thatthis deprivation resulted from conductcom m itted by a
person actin! undercolorofstatelaw);see.e.a.,BellAtl.Corp.v.Twombly,550U.S.544,555 (2007)
(noting aplalntiff'sbasisforreliefttrequiresmore than labelsand conciusions....'').Further,courtshave
long held thata prison inmate hasno interestofconstitutionalmagnitude in eitherhissecurity classification
orhisplaceofconfinement.Olim v.W àkinekona.461U.S.238,345-46(1983)9M eachum v.Fano,    '427U.S.
215,225 (1976).1note,however,thatdismissalofthis j 2241 petition is without prejudice to M oore's
opportunity to file a Bivens action nam ing defendants and specifically describing how each defendant
violated hisfederalrights.
